3:20-cv-02399-HMH         Date Filed 10/20/20         Entry Number 37      Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Sharon Wazney,                                )
                                              )        C.A. No. 3:20-2399-HMH-KFM
                       Plaintiff,             )
                                              )
       vs.                                    )        OPINION & ORDER
                                              )
Robert William Wazney,                        )
                                              )
                       Defendant.             )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

       The defendant filed no objections to the Report and Recommendation. In the absence

of objections to the magistrate judge’s Report and Recommendation, this court is not required

to give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face




                                                  1
3:20-cv-02399-HMH           Date Filed 10/20/20       Entry Number 37        Page 2 of 3




of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

          After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge McDonald Report and Recommendation and incorporates it

herein.1 It is therefore

          ORDERED that this case is remanded to the Sumter County Family Court. It is

further

          ORDERED that this civil action is designated a “strike” pursuant to 28 U.S.C. §

1915(g). It is further

          ORDERED that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

          IT IS SO ORDERED.


                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge

Greenville, South Carolina
October 20, 2020




 1
           Magistrate Judge McDonald’s Report and Recommendation references a claim of
           racial discrimination. However, although Wazney alleges a “violation of equal
           protection” in paragraph 2 of the notice of removal (ECF No. 1), he submits in a
           later filing (ECF No. 16.) with the court that he is not asserting a claim for racial
           discrimination. Therefore, the court is not adopting the portion of R&R
           addressing claims of racial discrimination as this issue is not before the court.

                                                  2
3:20-cv-02399-HMH         Date Filed 10/20/20       Entry Number 37        Page 3 of 3




                             NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                3
